Case 2:18-cv-00303-JMA-AKT Document 97 Filed 04/30/21 Page 1 of 5 PageID #: 2263


                                                                    FILED
 UNITED STATES DISTRICT COURT                                       CLERK     For Online Publication Only
 EASTERN DISTRICT OF NEW YORK                           4:56 pm, Apr 30, 2021
 -------------------------------------------------------------------X
                                                             U.S. DISTRICT COURT
 STANLEY DAVIS,
                                                    EASTERN DISTRICT OF NEW YORK
                                                         LONG ISLAND OFFICE
                                    Plaintiff,
                                                                            ORDER
                  -against-                                                 18-CV-00303 (JMA) (AKT)

 TOWN OF RIVERHEAD, ET AL.,

                                     Defendants.
 ---------------------------------------------------------------------X
 AZRACK, United States District Judge:

         By Electronic Order dated April 15, 2021, pro se plaintiff, Stanley Davis (“Plaintiff”), was

 warned that:

         if he interacts (either in person or over the telephone) with staff at the Courthouse,
         including the Clerk’s Office and the Pro Se Office, he must be courteous and
         respectful, and must refrain from yelling or engaging in any other inappropriate or
         threatening behavior. If Plaintiff engages in any further inappropriate conduct with
         the court personnel, I may enter an order that: (1) enjoins Plaintiff from calling the
         Pro Se Office/Clerk’s Office; (2) enjoins Plaintiff from personally filing any papers
         at the Court and entering the Clerk’s Office; (3) requires that all future submissions
         from Plaintiff be sent to the Court through the mail.

 On April 19, 2021, Plaintiff again contacted the Clerk’s Office via telephone. Clerk’s Office Staff

 informed the undersigned that Plaintiff stated that he was trying to get into the Courthouse, but

 was unable to do so because the doors were locked. An employee of the Clerk’s Office explained

 that the Courthouse opens at 8:30 A.M. and the Clerk’s Office doors open at 10:00 A.M. Plaintiff

 cursed at the employee and the call concluded. Another employee of the Court then contacted

 Plaintiff via telephone and Plaintiff shouted and was verbally aggressive toward the employee.

 As a result of this report, the undersigned entered a second Electronic Order that:

         again advised and warned [Plaintiff] that if he interacts (either in person or over the
         telephone) with staff at the Courthouse, including the Clerk’s Office and the Pro Se

                                                         1
Case 2:18-cv-00303-JMA-AKT Document 97 Filed 04/30/21 Page 2 of 5 PageID #: 2264




         Office, he must be courteous and respectful, and must refrain from yelling or
         engaging in any other inappropriate or threatening behavior. If Plaintiff engages
         in any further inappropriate conduct with the court personnel, I may enter an order
         that: (1) enjoins Plaintiff from calling the Pro Se Office/Clerk’s Office; (2) enjoins
         Plaintiff from personally filing any papers at the Court and entering the Clerk’s
         Office; (3) requires that all future submissions from Plaintiff be sent to the Court
         through the mail.

 See Electronic Order, dated April 22, 2021. On April 22, 2021, Plaintiff filed a Notice of Appeal

 of the April 15, 2021 Electronic Order. This Notice of Appeal was received in the mail.

         Because Plaintiff is proceeding -in -
                                             forma   pauperis in the district court (see ECF No. 6), such
                                               - - - ------

 status continues on appeal unless it is revoked. See Fed. R. App. P. 24(a)(3); Akande v. United

 States Marshal Serv., Dir., No. 13-69, 2013 WL 12437530, at *1 (2d Cir. Mar. 27, 2013) (denying

 application to proceed in forma pauperis on appeal as “unnecessary[] because Appellant was

 granted -in -
             forma pauperis
               --- - - - - - - status in the district court and that status was not revoked”). For the

 reasons that follow, leave to appeal -in -
                                          forma pauperis
                                            --- - - - - - - is revoked.

                                              I. DISCUSSION

         Federal Rule of Appellate Procedure 24(a)(3) provides, in relevant part, that: “A party who

 was permitted to proceed -in -
                              forma   pauperis in the district-court action . . . , may proceed on appeal
                                - - - ------

 -in -
     forma   pauperis
       - - - ------     without further authorization, unless: (A) the district court - before or after the

 notice of appeal is filed - certifies that the appeal is not taken in good faith . . . and states in writing

 its reasons for the certification or finding; or (B) a statute provides otherwise.” The in forma

 pauperis statute, 28 U.S.C. § 1915(a)(3), provides, in relevant part that: “An appeal may not be

 taken -in ----
           forma ------
                 pauperis if the trial court certifies in writing that it is not taken in good faith.” The

 United States Supreme Court has made clear that an appellant demonstrates “good faith” when he

 seeks review of a nonfrivolous issue. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


                                                       2
Case 2:18-cv-00303-JMA-AKT Document 97 Filed 04/30/21 Page 3 of 5 PageID #: 2265




          Here, Plaintiff’s appeal is frivolous and is not taken in good faith. First, Plaintiff seeks an

 improper interlocutory appeal. See 28 U.S.C. § 12921; -
                                                       see also -
                                                         - ---  U.S.
                                                                  - - -S.E.C.
                                                                        - - - - v.
                                                                                - -Citigroup
                                                                                   -------   Glob.
                                                                                              ---

 Markets Inc., 827 F. Supp. 2d 336, 337 (S.D.N.Y. 2011) (“Because interlocutory appeals derail

 the orderly conduct of lawsuits and result in piecemeal and duplicative litigation, such interim

 appeals are strongly disfavored in the federal system.”) (citing Mohawk Industries, Inc. v.

 Carpenter, 558 U.S. 100 (2009)).               A plaintiff’s filing of a “plainly unauthorized notice of

 [interlocutory] appeal” does not divest the district court of jurisdiction. Citigroup Glob. Markets

 Inc., 827 F. Supp. 2d at 337 (citing United States v. Rodgers, 101 F.3d 247, 251–52 (2d Cir. 1996)).

          Second, contrary to Plaintiff’s description of the Court’s April 15, 2021 Electronic Order

 in his Notice of Appeal, Plaintiff has not been sanctioned by the Court.2 Rather, the April 15,

 2021 Electronic Order Plaintiff seeks to appeal simply warns Plaintiff that further disruptive,

 inappropriate, and discourteous behavior towards Court employees will not be tolerated. See

 Electronic Order, dated April 15, 2021. The April 15, 2021 Order (as well as the April 22, 2021

 Order) merely warns Plaintiff that the Court “may enter an order that: (1) enjoins Plaintiff from

 calling the Pro Se Office/Clerk’s Office; (2) enjoins Plaintiff from personally filing any papers at

 the Court and entering the Clerk’s Office; (3) requires that all future submissions from Plaintiff be

 sent to the Court through the mail.” (Emphasis added.) Should Plaintiff continue to yell or curse


 1
   A Court may certify an order for interlocutory appeal when it involves (1) a controlling question of law, (2) as to
 which there is a substantial ground for difference of opinion, and (3) an immediate appeal from which may materially
 advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b). The moving party has the burden of
 establishing all three substantive criteria. See Casey v. Long Island R.R., 406 F.3d 142, 146 (2d Cir. 2005). Even
 if the Court were to liberally construe Plaintiff’s submission as a motion to certify an order for interlocutory appeal,
 he has not attempted to show that any of these three required elements are satisfied and it is clear that none of elements
 have been met.
 2
   See ECF No. 93 at 3 “. . . say I have to mail in document can’t call pro se office. I want them to lift this. [T]hey
 better have prove [sic].”

                                                             3
Case 2:18-cv-00303-JMA-AKT Document 97 Filed 04/30/21 Page 4 of 5 PageID #: 2266




 or otherwise engage in inappropriate behavior with Court staff, Plaintiff will be ordered to show

 cause why an order imposing the restrictions set forth above should not be entered by the Court.

 See Koehl v. Bernstein, 740 F.3d 860, 863 (2d Cir. 2014) (affirming dismissal of pro se complaint

 as a sanction, after notice and an opportunity to be heard, because plaintiff refused to cease his

 offensive, abusive, and insulting language towards the court); -
                                                                see also -
                                                                  - ---  Komatsu
                                                                           ------v.-City
                                                                                    ---- of-New
                                                                                            ---

 York, No. 20-CV-7502, 2020 WL 7251384, at *3 (S.D.N.Y. Nov. 17, 2020) (citing Schlaifer

 Nance & Co. v. Estate of Warhol, 194 F.3d 323, 334 (2d Cir. 1999) (“Due process requires that

 courts provide notice and opportunity to be heard before imposing any kind of sanctions.”)

 (citation and internal quotation marks omitted))).

        Plaintiff’s interlocutory appeal is not taken in good faith because, among other reasons, the

 Court has not yet imposed any sanction on Plaintiff. Accordingly, Plaintiff’s -in -
                                                                                   forma pauperis
                                                                                     --- - -----

 status is revoked for purposes of an appeal of the Court’s Electronic Orders dated April 15, 2021

 and April 22, 2021, as well as the instant Order. See 28 U.S.C. § 1915(a)(3); Coppedge, 369 U.S.

 438, 444-45. Any further request to proceed -in -
                                                 forma pauperis
                                                   --- - - - - - - for the purpose of appealing any

 of those orders must be directed to the United States Court of Appeals for the Second Circuit in

 accordance with Rule 24 of the Federal Rules of Appellate Procedure.

                                        II. CONCLUSION

        For the reasons set forth above, there is no good faith basis for Plaintiff’s unauthorized

 interlocutory appeal. Accordingly, in forma pauperis status is revoked for the purposes any

 appeal of the Court’s Electronic Orders dated April 15, 2021 and April 22, 2021, as well as the

 instant Order. See 28 U.S.C. § 1915(a)(3); Coppedge, 369 U.S. 438, 444-45. Any further

 request to proceed -in ----
                        forma ------
                              pauperis for the purpose of appealing any of those orders must be


                                                  4
Case 2:18-cv-00303-JMA-AKT Document 97 Filed 04/30/21 Page 5 of 5 PageID #: 2267




 directed to the United States Court of Appeals for the Second Circuit in accordance with Rule 24

 of the Federal Rules of Appellate Procedure.

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

 SO ORDERED.
 Dated: April 30, 2021
        Central Islip, New York

                                                         /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  5
